Citation Nr: 1610972	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  13-10 221 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for dementia. 


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel





INTRODUCTION

The Veteran had active service from September 1966 to September 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In April 2012, the RO denied entitlement to service connection for an anxiety disorder, depression, and PTSD with insomnia and alcoholism.  In June 2012, the Veteran filed a notice of disagreement with the denial of entitlement to service connection for PTSD only.  Therefore, the claims of entitlement to service connection for an anxiety disorder and depression are not on appeal. 

In September 2013, the Board granted the Veteran's petition to reopen the claim of entitlement to service connection for PTSD and added the issue of entitlement to service connection for dementia.  The Board then remanded the issue of entitlement to service connection for PTSD and dementia to the Agency of Original (AOJ) for additional evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDINGS OF FACT

1.  The Veteran does not have a current clinical diagnosis of PTSD, despite being afforded VA psychiatric examinations.

2.  Dementia did not manifest in-service or for many years thereafter, and is not etiologically related to the Veteran's active service. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).

2.  Dementia was not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The RO provided pre-adjudication VCAA notice by a letter dated in November 2011.  The Veteran was notified of the evidence needed to substantiate the appeals, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for effective dates of the appeal.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the appeal.  Service treatment records (STRs), post-service treatment records, and lay statements have been associated with the record.  Records from the Social Security Administration could not be obtained as they have been destroyed.  The Veteran was properly notified of the unavailability of these records in December 2013.  

The Veteran was afforded a VA examination in May 2013.  As the examination included a review of the pertinent medical history, clinical findings, and diagnoses, and was supported by a detailed rationale, the Board finds that the examination is adequate to for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, VA obtained a medical opinion in November 2013 and finds that it is adequate as it was based upon a review of the pertinent medical history and was supported by detailed rationale.  Id. 

Regarding the previous Board remand, records development has been completed and medical opinions have been obtained in compliance with the remand instructions.  Therefore, the Board finds that the requirements of the remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As the Veteran has not identified any additional evidence pertinent to the appeal and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the appeal is required to comply with the duty to assist.

II.  Service Connection

The Veteran seeks service connection for PTSD based upon fear of hostile military or terrorist activity and dementia.  After a careful review of the record, the Board will deny the Veteran's claims as the preponderance of the evidence is against a finding that he has a current diagnosis for PTSD and that his dementia is related to active service.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Three general requirements for establishing service connection for PTSD, in particular, are outlined in 38 C.F.R. § 3.304(f).  Service connection for PTSD requires:  (1) medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a) (2015); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and, (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

Initially, the Board notes that the DSM-IV applies to the Veteran's claim, as his appeal was certified to the Board prior to August 4, 2014.  38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, 4.130 (2015); see 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  According to the DSM-IV criteria, a diagnosis of PTSD requires that a veteran has been exposed to a traumatic event, and that he experiences a number of specified current symptoms.  The traumatic event, or stressor, involves having experienced, witnessed, or being confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  In addition, the response must involve intense feelings of fear, hopelessness, or horror.  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

A.  PTSD

The Veteran filed his claim to reopen his claim for PTSD in August 2011.  VA treatment records dated in August 2011 reflect diagnoses of mood disorder, anxiety disorder, and alcohol abuse.  The Veteran's PTSD screen was negative.  
In a July 2011 VA Medical Certificate, Dr. J.K. reported that the Veteran had received outpatient counseling for depression, anxiety and PTSD.  The Veteran reported that he had experienced nightmares and flashbacks associated with his service in Vietnam since 1971.  Dr. J.K. provided a diagnosis of PTSD "per VA notes."

In June 2012, Dr. W.M. wrote that the Veteran had a diagnosis of PTSD with depression and anxiety.  He reported that the Veteran had difficulty sleeping and experienced reoccurring flashbacks and nightmares.

In May 2013, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder.  The VA examiner diagnosed dementia and anxiety disorder per the Veteran's history.  She indicated that she was unable to assess what may have been attributable to PTSD due to the Veteran's dementia.  The Veteran was unable to provide specific information regarding his service in Vietnam due to his dementia.  He stated that, "The Vietnamese were very far apart.  I was stuck in the middle."  The VA examiner noted that there were vast inconsistencies in the Veteran's chart that made her unable to provide a diagnosis of PTSD due to fear of hostile military or terrorist activities.

In November 2013, the VA obtained a medical opinion to resolve the conflict in the medical evidence regarding whether the Veteran has PTSD.  The VA examiner reported that a June 1997 general note provided diagnoses of PTSD and substance abuse, but the document did not provide detail regarding the symptomatology that the diagnoses were based upon.  In 1998, the Veteran received rehabilitation treatment for cocaine, cannabis, and alcohol abuse.  In August 2000 VA treatment record listed PTSD as a diagnosis, but there was no clinical information to support the diagnosis.  October 2002 mental health intake records noted stressors, but the Veteran did not meet the criteria for PTSD.  August 2005 VA treatment notes listed PTSD, but did not provide clinical information to support the diagnosis.  September 2009 mental health intake notes provided diagnoses of depression and anxiety.  The VA examiner summarized that from August 2011 (the date of the Veteran's claim) to the present, there was no clinical assessment that supported a diagnosis of PTSD.  The Veteran had been evaluated by several clinicians and there were no diagnoses of PTSD.  In regard to the letter prepared by Dr. W.M., the VA examiner noted that Dr. W.M. was not a psychiatrist.  The VA examiner stated that information regarding a clinical evaluation that would support the diagnosis of PTSD was not provided.  Rather, the letter focused on the Veteran's reports of difficulty sleeping.  The VA examiner explained that a diagnosis can be carried from one institution to another by history and that may not provide an accurate clinical picture.  The VA examiner stated that there was no first-hand clinical assessment when the diagnosis of PTSD was made and what symptoms were present.  The VA examiner concluded that based upon the face-to-face assessments that were documented in the record prior to the Veteran's dementia, the Veteran was noted to have depression and anxiety disorders, but did not meet the criteria for PTSD.

As noted above, entitlement to service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a), a confirmed stressor event, and medical evidence linking the stressor event to the Veteran's PTSD.  Here, the weight of the evidence is against a current diagnosis for PTSD. 

The Board finds the November 2014 VA medical opinion to be very probative as it was based upon a detailed review of the record and closely evaluated the evidence that prior PTSD diagnoses were based upon.  Additionally, the Board places great probative value on the face-to-face clinical evaluations that determined the Veteran did not meet the diagnostic criteria for PTSD.  The historical diagnoses of PTSD that are of record lack sufficient detail and rationale to support the diagnoses as discussed by the November 2014 VA examiner.
 
To the extent that the Veteran states that he has PTSD, he is competent to report that he has been told that he has PTSD and is credible in this regard.  However, his lay statements are probatively outweighed by the detailed VA opinions rendered in May 2013 and November 2014 that determined he did not meet the diagnostic criteria for PTSD.

As the preponderance of the evidence establishes that the Veteran does not have PTSD, he has not established the current disability element of the claim for entitlement to service connection for PTSD.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for PTSD, and the benefit-of-the-doubt doctrine is not for application.

B.  Dementia

In May 2013, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder.  The VA examiner diagnosed dementia and anxiety disorder per the Veteran's history.  However, the VA examiner did not provide an opinion regarding the nature and etiology of the Veteran's dementia. 

In November 2014, VA obtained an opinion regarding the nature and etiology of the Veteran's dementia.  After reviewing the record, the VA examiner concluded that the Veteran's dementia was not likely related to his active service.  Substance abuse was a contributing factor as well as white matter infarcts.  The specific cause of the Veteran's dementia could not be clearly determined.  It was difficult to determine when the Veteran's dementia became manifest but it was presumed to be around 2009 to 2011 as that was when the Veteran was placed in assisted living.  

There are no positive opinions of record regarding the Veteran's dementia.  Additionally, the record clearly reflects that the Veteran's dementia became manifest many years after his separation from active service.  The November 2014 VA examiner listed substance abuse as a contributing factor to his dementia.  However, the Veteran is not service-connected for substance abuse or an acquired psychiatric disorder.  Additionally, the law provides that no compensation shall be paid if a disability is the result of a veteran's own willful misconduct, including the abuse of alcohol and drugs.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301; see also VAOPGPREC 2-97 (January 16, 1997).  Therefore, the only evidence of record to support the Veteran's claim is the claim itself, which is outweighed by the November 2013 VA medical opinion.  

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for dementia, and the benefit-of-the-doubt doctrine is not for application.


ORDER

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for dementia is denied. 



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


